Citation Nr: 1422047	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease and arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for bilateral restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a service-connected thoracolumbar spine disorder, restless leg syndrome, or chronic joint pain.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 18, 1995 to January 15, 1991; from November 1, 2006 to November 18, 2006; and from September 30, 2007 to October 8, 2007.  The Veteran also served in the Air Force Reserve and Illinois Air National Guard from 1991 to 1999 and from 2005 to 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this case in August 2013 for a videoconference hearing.  In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  The case has been returned to the Board for further appellate consideration.  

A review of the Virtual VA paperless claims processing system also reveals service treatment records that are duplicates of records already present in the claims folder.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The service connection issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's degenerative disc disease with arthritis of the thoracolumbar spine approximates forward flexion between 60 and 30 degrees, but does not approximate unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 20 percent, but no greater, for degenerative disc disease and arthritis of the thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

For the higher initial rating issue being denied, review of the claims folder reveals compliance with VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2009.  This letter effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection and higher initial rating issues for the thoracolumbar spine; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, the May 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In the present case, for the thoracolumbar spine issue, the RO issued all required VCAA notice in May 2009 prior to the November 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no substance or timing error.   

Moreover, the increased rating issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in a November 2009 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), National Guard and Air Force Reserve records, VA examinations, VA treatment records, and certain private treatment records.  The Veteran has submitted personal statements, argument from his representative, hearing testimony, and private medical evidence.  

The last VA examination rating the severity of the Veteran's service-connected thoracolumbar spine disability was in September 2012.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the September 2012 VA spine examination is fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Herein, the Board is granting a higher 20 percent rating for the Veteran's thoracolumbar spine to account for worsening of the disability.  Furthermore, neither medical evidence of record, nor the Veteran's February 2014 hearing testimony reveals additional worsening above the 20 percent rating being granted here.  The Board finds the examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, a new VA examination to rate the severity of his thoracolumbar spine disability is not warranted.  

With regard to the February 2014 videoconference hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the February 2014 hearing, the undersigned Veterans Law Judge outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  There was a detailed discussion regarding the Veteran's lumbar spine symptomatology for the increased rating issue.  The Veteran's lay testimony regarding functional loss due to his thoracolumbar spine disability is being considered by the Board in its award of a higher 20 percent rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  In short, the videoconference hearing was legally sufficient.

Finally, the AOJ substantially complied with the Board's August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AOJ scheduled the Veteran for a February 2014 videoconference hearing.  In short, the AOJ has substantially complied with the Board's instructions and Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Increased Rating Laws and Regulations with Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has appealed the November 2009 rating decision that granted service connection for his thoracolumbar spine disability.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others for the time period from March 23, 2009 to the present.  Id.  

The Veteran's degenerative arthritis of the lumbar spine has been assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis).  This 10 percent rating has remained in effect since March 23, 2009, the date his initial rating claim was received by the RO.  The Veteran's 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5):  

In considering the evidence of record under the laws and regulations as set forth above, the evidence of record supports an increased initial 20 percent rating for the Veteran's arthritis and degenerative disc disease under the General Rating Formula for Diseases and Injuries of the Spine with consideration of additional functional loss.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  A December 2010 VA spine examiner observed forward flexion to 50 degrees, when considering pain.  In addition, the Veteran's gait was noted to be slow.  A private September 2009 spine examination noted decreased range of motion for the lumbar spine.  This evidence supports a higher 20 percent rating since forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees, when considering the effect of pain on range of motion.  

In addition, a February 2010 National Guard memorandum documented that the Veteran had difficulties with his aircraft mechanic duties due to his back pain and knee pain.  He was placed on permanent profile in the National Guard in 2008 and 2009 due to his back and knees, as he was instructed to limit sit-ups and push-ups.  Also, the Veteran has provided competent and credible reports of functional loss as well throughout the appeal.  He testified at February 2014 Board hearing that his thoracolumbar spine disability manifests in flare-ups, difficulty playing sports with his children, difficulty in activities of daily living, pain and discomfort at his work as an airport mechanic, and necessitating help from co-workers.  He takes Tylenol for the back pain.  An October 2009 VA examiner noted the Veteran's back pain was daily.  The September 2012 VA examiner also assessed pain on movement.  Although the range of motion findings at the October 2009 and September 2012 VA examinations, as well as at several private examinations do not support some of these findings, do not support a 20 percent evaluation, resolving all doubt in favor of the Veteran, the Board finds that the evidence approximates this higher level of impairment and thus a 20 percent rating.  

However, the Board concludes that the Veteran is not entitled to an increased initial evaluation in excess of 20 percent.  See 38 C.F.R. § 4.7.  Specifically, even with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, or forward flexion to 30 degrees or less.  See 38 C.F.R. § 4.71a.  In fact, there is no diagnosis of ankylosis at all in the evidence of record.  Ranges of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis or forward flexion of the thoracolumbar spine 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings of the lumbar spine throughout the appeal, it is apparent that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  No VA or private or National Guard medical examiner of record assessed ankylosis.  

Even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does not show that there is functional loss more nearly approximating ankylosis or 30 degrees or less of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In this regard, the October 2009 VA examination found 90 degrees of lumbar flexion without pain, 30 degrees extension with pain, 30 degrees of right and left lateral flexion with pain at 30 degrees, and 30 degrees of right and left rotation with pain at 30 degrees.  The Veteran did not exhibit increased fatigue, weakness, lack of endurance, or incoordination upon repetitive motion.  He has episodes of increased pain that cause him to stop and rest for one hour but his walking was not limited and his activities of daily living were not affected.  The December 2010 VA examination also recorded 50 degrees lumbar flexion when considering pain, 30 degrees of right and left lateral flexion with pain at 20 degrees, and 30 degrees of right and left rotation with pain at 20 degrees.  The Veteran did not exhibit increased pain, fatigue, weakness, lack of endurance, or incoordination after three repetitions of range of motion.  In addition, the September 2012 VA examination assessed 90 degrees lumbar flexion when considering pain, 15 degrees extension when considering pain, 20 degrees of right and left lateral flexion when considering pain, and 25 degrees of right and left rotation when considering pain.  Notably, there was no additional limitation of range of motion following repetitive use testing.  It was noted that the low back pain comes and goes.  The Veteran also reported stiffness.  He uses no assistive devices.  Pain was 8/10 when flare-ups occur.  His low back was aggravated by sitting on a hard chair or lying on a hard surface or when standing.  Taking all these factors into account, an evaluation in excess of 20 percent is not warranted.

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  With regard to arthritis, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent he already has been granted here.

Because disc degeneration, bulges, and incapacitating flare-ups have been noted, the Board will consider Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

With regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records or examinations associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least four weeks.  At the October 2009 VA examination, the Veteran stated he did not have flare-ups that caused him to seek bedrest.  Moreover, both the October 2009 and September 2012 VA examiners noted there were no incapacitating episodes.  The December 2010 VA examiner recorded incapacitating flare-ups approximately 12 times per year lasting 1-2 days with missed time from work.  There was no statement regarding bedrest.  Moreover, this evidence still does not demonstrate a total duration of at least 4 weeks but less than 6 weeks during any 12 month period, which is required for a higher 40 percent rating.  Accordingly, alternative diagnostic codes do not provide for an evaluation in excess of 20 percent.

With regard to neuropathy to the lower extremities, after reviewing the record, the Board further finds that separate disability ratings are not warranted.  The objective probative evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Veteran occasionally reported radiation of pain in his lower extremities in 1998, over 10 years prior to the effective date of his service-connected disability, but at all other times subsequently, he has denied any such problems.  In a June 2009 private record, the Veteran denied radiating pain.  At the October 2009 and December 2010 VA examinations, the Veteran denied radiating pain and numbness.  At the October 2009 VA examination, there were 2/4 deep tendon reflexes of the patella and Achilles.  In a December 2010 VA examination, however, there were normal knee and ankle jerks. In a September 2010 National Guard medical memorandum, the Veteran denied numbness, tingling, radiating pain, bowel or bladder incontinency, or other neuropathic symptoms.  His peripheral pulses were normal.  Other National Guard records dated from 2006 to 2010 and VA treatment records dated in 2010 are also negative for objective evidence of a neurological disorder due to his thoracolumbar spine disability.  Private examiners in June 2009 and September 2009 assessed no neurological symptoms, no atrophy, and normal sensation and reflexes.  

The VA examiners in October 2009, December 2010, and September 2012 observed normal sensation, normal reflexes, normal strength, normal motor examination, no muscle atrophy or weakness, no numbness, no bowel or bladder changes, normal straight leg testing, a negative Lasegue sign, a negative Patrick's sign, no lumbar radiculopathy, and no neurological abnormalities.  The Board concludes that the objective findings of the VA examinations are most probative, as they specifically tested for and found no neurological abnormalities.  Thus, the preponderance of the evidence shows that the Veteran does not have radiculopathy or other neurological disabilities, despite his earlier occasional reports years before.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant separate disability ratings under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994). 

Accordingly, an increased initial 20 percent rating, but no greater, for degenerative disc disease and arthritis of the thoracolumbar spine is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 20 percent rating for this disability, as his symptoms have remained consistent throughout the entire appeal period from March 23, 2009 to the present.  Fenderson, 12 Vet. App. at 126.  

III.  Increased Rating - Extraschedular Basis

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The Board finds that the Veteran's symptomatology for this disability is fully addressed by the rating criteria under which such disability is rated.  This is because the diagnostic codes contemplate diminished range of motion, pain, and other functional loss to include limits on certain activities.  In fact, the Veteran's increased evaluation assigned herein is based, in part, on such additional functional loss.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his thoracolumbar spine disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  To the extent that the Veteran's thoracolumbar spine disability interferes with his employment, such interference is contemplated by the 20 percent schedular rating criteria for which he has been granted for his thoracolumbar spine disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board also notes the probative evidence does not indicate marked interference with his ability to work, meaning above and beyond that contemplated by his compensable ratings.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  National Guard records dated from 2008 to 2010 document that his thoracolumbar spine disability and his nonservice-connected knees impacted his ability to work as an aircraft mechanic.  As a result the Veteran was placed on permanent profile.  The Veteran reported difficulty with some of the more physical aspects of mechanical work at his civilian job as an aircraft mechanic.  The December 2010 VA examiner did record "incapacitating flare-ups" approximately 12 times per year lasting 1-2 days with missed time from work.  Overall, missing this amount of time from work due to his spine disability fails to demonstrate "marked" interference with employment from this disability.  38 C.F.R. § 3.321(b)(1).  That is, even though his thoracolumbar spine disability has caused some interference with his employment, this alone would not be tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned 20 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).

Finally, the evidence does not indicate other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected thoracolumbar spine disability on appeal, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His evaluation and treatment for his service-connected thoracolumbar spine disability has only been on an outpatient basis.  He has not been frequently hospitalized due to this disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected thoracolumbar spine disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Effective March 23, 2009, an increased initial 20 percent rating for degenerative disc disease and arthritis of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims at issue. 

First, VA records must be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). On a June 2009 VA Form 21-4142 and a June 2009 statement, the Veteran has identified the existence of additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he received VA treatment for joint pain, a sleep disorder, and restless leg syndrome from 1994 to 1996 at the VA Medical Center (VAMC) in Hines, Illinois.  However, the earliest VA treatment records in the service connection claims folder are dated in 2010.  These earlier VA records may be relevant to the claims on appeal, yet there have been no attempts to obtain them.  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records from the 1990s, as well as any relevant records from the Dallas, Texas VA healthcare system dated from April 2010 to the present.   

Second, examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  VA Persian Gulf examinations and medical opinions are necessary to determine the nature and etiology of the Veteran's claimed joint pain, bilateral restless leg syndrome, bilateral knee disorder, and a sleep disorder.  This is because the Veteran served in the Persian Gulf from August 1990 to January 1991 and asserts his disabilities and/or symptoms are related to that service; hence, the issue is reasonably raised by the evidence whether any of the Veteran's reported problems are a "chronic disability pattern" resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).

Accordingly, the service connection issues are REMANDED for the following action:

1.  Request VA medical records from the VAMC in Hines, Illinois, dated from 1994 to 1996 allegedly revealing treatment for joint pain, a sleep disorder, and restless leg syndrome.  See June 2009 VA Form 21-4142; June 2009 Veteran's statement.  

In addition, request VA medical records from the Dallas, Texas VA healthcare system dated from April 2010 to the present.  All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA Gulf War (Disability Benefits Questionnaire - DBQ) medical examination.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Regarding the Veteran's claimed 9i) joint pain, (ii) bilateral restless leg syndrome, (iii) bilateral knee disorder, and (iv) sleep disorder, provide an opinion regarding whether each is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

(b) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.  The examiner must discuss the Veteran's assertion that his joint pain, knee problems, and bilateral restless leg syndrome developed progressively over time as the result of a documented July 1988 active duty injury in which the Veteran fell off the canopy of F-4 aircraft, according to the contemporary service treatment records from July 1988. 

(c) For any diagnosed sleep disorder, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a sleep disorder proximately due to or the result of a thoracolumbar spine disability, restless leg syndrome, or joint pain

(d) For any diagnosed sleep disorder, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) a sleep disorder is chronically aggravated or worsened by a thoracolumbar spine disability, restless leg syndrome, or joint pain, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of a sleep disorder by his service-connected thoracolumbar spine disability or restless leg syndrome, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(e) In rendering the above opinions, the examiner must consider and address the following evidence: 

For the sleep disorder, during active duty, at a July 1990 Report of Medical History, the Veteran denied any history of trouble sleeping.  No sleep disorder was assessed upon objective examination at that time as well.  At subsequent at National Guard Report of Medical Histories dated in July 1995 and March 2005, the Veteran denied any history of sleep problems.  National Guard examinations dated in July 1995 and March 2005 are negative for any objective evidence of a sleep disorder.  National Guard records document the first diagnosis of sleep apnea in 2009-2010, based on a sleep study.  A private medical letter from Prairie Medical Group dated in January 2010 also indicated that the Veteran's service-connected thoracolumbar spine arthritis contributes to his "sleep disturbance." 

For the joint pain, at the February 2014 hearing, the Veteran reported current elbow pain, shoulder pain, and neck pain.  Service treatment records dated in July 1988 during active duty document an injury in which the Veteran fell off the canopy of F-4 aircraft causing bilateral heel and buttocks pain.  X-rays at that time were normal.  During active duty, at a July 1990 Report of Medical History, the Veteran denied any history of joint pain.  No joint pain disorder was assessed upon objective examination at that time as well.  At subsequent at National Guard Report of Medical Histories dated in July 1995 and March 2005, the Veteran denied any history of joint pain, except for his low back, carpal tunnel syndrome, and plantar fasciitis.  National Guard examinations dated in July 1995 and March 2005 are negative for a generalized joint disorder.  National Guard health histories dated in July 1996 and September 1997 are negative for joint pain.  Private treatment records and National Guard records document carpal tunnel syndrome in the wrists in 1997 and 1998 with surgery in 2002, and plantar fasciitis surgery in 2004.  The Veteran was diagnosed with left elbow tendonitis in November 2009 according to a National Guard record. 

For the knees and bilateral restless leg syndrome, the Veteran asserts these problems developed over time as the result of his documented July 1988 active duty injury in which the Veteran fell off the canopy of F-4 aircraft.  During active duty, at a July 1990 Report of Medical History, the Veteran denied any history of knee pain or leg cramps.  No knee disorder was assessed upon objective examination at that time as well.  At subsequent at National Guard Report of Medical Histories dated in July 1995 and March 2005, the Veteran denied any history of knee problems or leg cramps.  Upon objective examination at National Guard examinations dated in July 1995 and March 2005, the knees and legs were normal.  A National Guard record dated in October 2006 first diagnosed bilateral restless leg syndrome.  National Guard medical records and X-rays dated from 2008 to 2010 first diagnosed bilateral knee arthritis and chondromalacia patella.  The Veteran underwent surgery for his knees in 2009.  He also had physical therapy.  He was placed on permanent profile and eventually determined to be medically disqualified for National Guard duty.  It was noted that his knees problems were progressive, developing over time.  See September 2010 National Guard Memorandum.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issues for joint pain, bilateral restless leg syndrome, a bilateral knee disorder, and a sleep disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


